NO. 12-13-00271-CR

                          IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

RAIFFAEL DESHAUN JOHNSON,                        §      APPEAL FROM THE 114TH
APPELLANT

V.                                               §      JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
       A jury found Appellant, Raiffael Deshaun Johnson, guilty of possession of cocaine and
assessed his punishment at eight years of imprisonment. Appellant, in his sole issue, contends
that the evidence is insufficient to prove that he possessed the alleged contraband. We affirm.


                                         BACKGROUND
       Tyler police officers Judson Moore, Donald Shafer, and Jefferson Roberts of the Tyler
Police Bicycle Unit were on patrol at the corner of Claude and Confederate Streets on May 22,
2012. They observed a car without a front license plate approaching them. The vehicle slowed
as it approached the stop sign at Claude and Confederate. The two passengers were not wearing
seat belts. Officer Moore activated the flashing lights on his bicycle and hand signaled for the
driver to stop. Instead of stopping, the driver rolled through the stop sign without stopping and
turned right on Confederate. Despite multiple calls to stop, the car continued slowly rolling
downhill on Confederate Street. The officers of the Bicycle Unit in close pursuit behind and
alongside the Cadillac sedan noticed the driver and front seat passenger making rapid
movements with their hands in the console area between the front seats. The driver stopped
when he saw Officer Moore unholster his weapon. Appellant was the driver.
       Officers Moore and Shafer noted a strong odor of marijuana emanating from the vehicle.
The occupants explained they had smoked marijuana in the car earlier in the day. Officer Shafer
discovered a baggie containing less than one gram of cocaine just to the right of the console. It
was “almost in plain view” and within easy reach of anyone in the front seat.
       The police found no other drugs in the car or on the occupants. The front seat passenger,
Christopher Spurlock, appeared intoxicated. When questioned about the cocaine, Spurlock said
it belonged to Appellant. Appellant said it belonged to Spurlock.
       The officers testified that a driver who continues to drive slowly after being ordered to
stop is typically trying to buy time to hide drugs. Here, Appellant’s extended slow roll down
Confederate Street and the rapid movements in the front seat led the officers to consider that the
occupants were trying to hide drugs but also might be trying to retrieve a weapon.


                                SUFFICIENCY OF THE EVIDENCE
       In his sole issue, Appellant maintains the evidence is insufficient to support his
conviction.
Standard of Review
       In reviewing the legal sufficiency of the evidence, all of the evidence should be viewed in
the light most favorable to the judgment in order to determine whether any rational trier of fact
could have found the essential elements of the offense beyond a reasonable doubt. Brooks v.
State, 323 S.W.3d 893, 902 (Tex. Crim. App. 2010).
       In this case, the State was required to establish that Appellant (1) intentionally or
knowingly (2) possessed (3) cocaine (4) in an amount less than one gram. See TEX. HEALTH &
SAFETY CODE ANN. §§ 481.102(3)(D), 481.115 (West 2010). Appellant challenges the legal
sufficiency of the evidence to prove that he possessed the cocaine.
Applicable Law
       To prove unlawful possession of a controlled substance, the state must prove that (1) the
defendant exercised control, management, or care over the substance; and (2) the defendant
knew the matter possessed was contraband. See Poindexter v. State, 153 S.W.3d 402, 405 (Tex.
Crim. App. 2005). When the defendant is not in exclusive possession or control of the place
where the controlled substance is found, there must be additional independent facts and
circumstances connecting the accused to the knowing possession of the contraband. Blackman



                                                2
v. State, 350 S.W.3d 588, 594-95 (Tex. Crim. App. 2011). Many factors may circumstantially
connect the accused to the contraband and serve to prove knowing possession. See, e.g., Evans
v. State, 202 S.W.3d 158, 162 n.12 (Tex. Crim. App. 2006).
         The state does not have to prove that the defendant had sole or exclusive possession of
the drugs. Cude v. State, 716 S.W.2d 46, 47 (Tex. Crim. App. 1986). A defendant’s presence in
the vicinity of the contraband or in the vicinity of others using or possessing it will not, in itself,
support a finding that he is a joint possessor. Harvey v. State, 487 S.W.2d 75, 77 (Tex. Crim.
App. 1972). The critical inquiry is “whether there was evidence of circumstances, in addition to
mere presence, that would adequately justify the conclusion that the defendant knowingly
possessed the substance.” Evans, 202 S.W.3d at 162 n.9.
Analysis
         Appellant was the driver of the car where the police found the cocaine. Instead of
stopping at the command of Officer Moore, Appellant rolled through a stop sign, turned right,
and slowly rolled downhill on Confederate Street, a tactic frequently used to gain time to hide or
dispose of contraband. The testimony showed that this behavior is “absolutely unusual” and not
normally seen in traffic stops not involving illegal drugs or weapons. The officers observed
Appellant driving with one hand while apparently trying to hide or locate something in the
console area with his other hand. The police found the cocaine on the passenger side of the
console “in almost plain view” but within easy reach of Appellant. The center console had been
the focus of the not so furtive gestures the officers observed while trying to stop Appellant.
Appellant and the front seat passenger admitted that they were together smoking marijuana
earlier that day.       The combined logical force of these circumstances is sufficient to show
Appellant’s knowing possession of the contraband. Appellant’s sole issue is overruled.


                                                    DISPOSITION
         We affirm the trial court’s judgment.
                                                                                BILL BASS
                                                                                    Justice

Opinion delivered July 31, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Bass, Retired J., sitting by assignment,
Twelfth Court of Appeals.

                                              (DO NOT PUBLISH)


                                                           3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                              JULY 31, 2014


                                          NO. 12-13-00271-CR


                                RAIFFAEL DESHAUN JOHNSON,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1610-12)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                        Bill Bass, Justice.
                        Panel consisted of Worthen, C.J., Griffith, J., and Bass, Retired J., sitting by assignment,
                        Twelfth Court of Appeals.